Citation Nr: 0811878	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  05-27 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 10 percent for status 
post T7 compression fracture.  


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to May 1979, 
and from January 2003 to June 2004.  He also served on active 
duty for training from August 25, 1984, to September 8, 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  In that rating decision, the RO 
restored service connection for status post T7 compression 
fracture and assigned an evaluation of 10 percent from June 
6, 2004, the day after the veteran was released from his 
latest tour of active duty.  The veteran has filed an appeal 
with respect to the 10 percent rating assigned in that rating 
decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Additionally, the claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44. 

In the instant case, the veteran has not been provided 
sufficient notice under Vazquez-Flores.  In letters dated in 
July 2004 and January 2005, the veteran was instructed to 
submit evidence showing that his back disability has 
increased in severity, but has not been advised to submit 
medical or lay evidence demonstrating the effect that 
worsening has on his employment and daily life.  

Additionally, during the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman, 19 Vet. App. 473, which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran has not 
been provided with notice of the type of information or 
evidence needed to establish a disability rating or an 
effective date.  Thus, corrective notice can be provided on 
remand.

Moreover, on his substantive appeal, the veteran appears to 
be contending that his disability has worsened, as he 
reported having more back pain and less movement.  The 
veteran was last provided a VA examination in September 2004.  
Thus, a new examination should be ordered to determine the 
current status of his disability.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Finally, the last treatment records in the file are dated in 
March 2005.  Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
of the information and evidence needed to 
establish a disability rating and an 
effective date for the disability on 
appeal, as outlined by the Court in 
Dingess/Hartman.  The notice should also 
notify the veteran that, to substantiate 
a claim for a higher rating, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on his employment and daily life.  
The notice must also provide examples of 
the types of medical and lay evidence 
that he may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability, as 
set forth in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated him for status post 
compression fracture of T7 since 
September 2004.  After securing the 
necessary release, any records identified 
should be requested.  In addition, VA 
treatment records from the VA Medical 
Center in San Juan, Puerto Rico, 
including the VA Ponce Outpatient Clinic, 
dating since March 2005 should be 
obtained.

3.  The veteran should be afforded a VA 
spine examination to determine the 
current severity of his status post 
compression fracture of T7.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All findings 
should be reported in detail, including 
range of motion of the thoracolumbar 
spine.

The examiner should describe any 
functional loss pertaining to the 
status post compression fracture of T7, 
due to pain or weakness, and to 
document all objective evidence of 
those symptoms.  In addition, the 
examiner should provide an opinion on 
the degree of any functional loss that 
is likely to result from a flare-up of 
symptoms or on extended use.  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.

4.  Thereafter, readjudicate the issue 
on appeal.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
provided an appropriate opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



